UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-8009



CHUKS EVARISTUS NWANERI,

                                              Plaintiff - Appellant,

          versus


JOHN ASHCROFT, U. S. Attorney General; JANET
RENO, Former U. S. Attorney General; WILLIAM
BARR, Attorney General; RICHARD D. BENNETT, U.
S. Attorney; LYNNE ANN BATTAGLIA, U. S. Attor-
ney; ROBERT HARDING, Assistant U. S. Attorney;
JAN MILLER, Assistant U. S. Attorney; JEFF
BIELSKI, D. E. A. Agent,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
01-3059-JFM)


Submitted:   February 14, 2002         Decided:     February 27, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chuks Evaristus Nwaneri, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Chuks Evaristus Nwaneri appeals from the district court’s

orders dismissing his action and denying his motion for reconsid-

eration.   We have reviewed the record and the district court’s

memorandum and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.   Nwaneri v. Ashcroft, No. CA-

01-3059-JFM (D. Md. Oct. 22 & Nov. 8, 2001).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                2